PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/855,488
Filing Date: 22 Apr 2020
Appellant(s): T-Mobile USA, Inc.



__________________
T-Mobile USA, Inc.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”(2) Response to Argument
(2) Response to Argument
Appellant has provided argument in Appeal Brief filed on 04/11/2022 to which the Examiner addresses as set forth below:

(Page 11: Bottom – Page 12: Top) re Claim 1:  In the Office Action, the Office conceded that Norrman fails to teach or suggest at least “determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID” in the context of claim 1 as a whole in which “identity data indicating a subscriber identifier (SID) and a terminal identifier (TID), wherein the TID is a Permanent Equipment Identifier (PEI)” is “receiv[ed] by a first network node associated with a home network and from a second network node associated with an access network” as recited by claim 1.
Examiner respectfully points out that NORRMAN discloses receiving, by a first network node associated with a home network (See NORRMAN Fig. 2, [0050] a home network 3 controlled by a home-operator) and from a second network node associated with an access network (See NORRMAN Fig. 2, [0050] a serving network 2 controlled by a serving operator), identity data indicating subscriber identifier (SID) (See NORRMAN Fig. 2,  [0095] the first identifier comprises a long-term identity associated with a subscription used by the mobile entity 6, 16, such as the IMSI of the mobile entity 6, 16, preferably encrypted IMSI. Also See [0119]). (See NORRMAN Fig. 4, [0063]: The MME 14 then sends (arrow 2) the AV request to the HSS 15, the request comprising the pseudonym PSE or the encrypted IMSI). NOTE: Also See Fig. 3, [0057].
Examiner respectfully points out that NORRMAN also discloses determining, by the first network node (See NORRMAN Fig. 2, [0050] a home network 3 controlled by a home-operator), a first tied key using a tying key derivation function (TKDF) based on the SID; (See NORRMAN Fig. 4, [0064]: the HSS 15 may generate the pseudonym by inputting the IMSI and a time dependent parameter into . . . a key derivation function) NOTE: Also See Fig. 3, [0057].
Examiner very kindly points out that what NORRMAN does not appear to explicitly disclose is determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID; (Emphasis added).  In other words, what NORRMAN does not appear to explicitly disclose is a use of a terminal identifier (TID) in determining a first tied key.  Note, Zhang was referenced for disclosing such limitation: a use of both a subscriber identifier (SID) and a terminal identifier (TID) in determining a first tied key.
Examiner respectfully points out that Zhang discloses receiving, by a first network node associated with a home network (See Zhang Fig. 1: HSS 50) and from a second network node (See Zhang Fig. 1: MME-RN 40) associated with an access network, identity data indicating subscriber identifier (SID) (See Zhang [0052]: IMSI) and a terminal identifier (TID), wherein the TID is a Permanent Equipment Identifier;(See Zhang [0038] IMEI (International Mobile Equipment Identity)). See Zhang Fig. 1, [0052] 3.  MME-RN 40 sends IMSI and IMEI to HSS 50 in Authentication Data Request message.
Examiner respectfully points out that Zhang discloses determining a first tied key using a tying key derivation function (TKDF) based on the SID and the TID; (See Zhang Fig. 4, [0080] The deriving unit 45 derives the Krc and Kri by using the IMSI, IMEI and Kasme. [0081] The encrypting unit 46 encrypts the Krc and Kri with the Kpub.  NOTE: Also See [0039] re RN keys generation.
Examiner very kindly points out that both NORRMAN and Zhang are analogous art because both references are directed to authentication procedure for wireless communication (See NORRMAN Abstract and See Zhang Abstract).  Accordingly, NORRMAN combined with Zhang discloses the limitation of  “determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID.”  It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to modify the NORRMAN invention by employing the teaching as taught by Zhang to provide the limitation of determining a first tied key using a tying key derivation function (TKDF) based on the SID and the TID (Emphasis Added): a use of a terminal identifier (TID) in determining a first tied key).  The motivation for combination is given by Zhang which improves wireless communication with enhanced encryption.
(Page 12: 2nd Para. – Page 13: 1st Para.) re Claim 1: To make up for this conceded deficiency, the Office cites to the operations of the deriving unit 45 of Zhang as teaching or suggesting “determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID and the TID.” Appellant respectfully disagrees. More particularly, the Office cites the HSS 50 of Zhang as the claimed “first network node associated with a home network” and the RN-UE MME 40 of Zhang as the claimed “second network node associated with an access network.” . . . However, as shown below, Appellant respectfully notes that the deriving unit 45 of Zhang is a portion of the RN-UE MME 40, not the HSS 50 of Zhang.
Examiner respectfully points out that NORRMAN, as mentioned above, already discloses (1) receiving, by a first network node associated with a home network and from a second network node associated with an access network, identity data indicating subscriber identifier (SID) and (2) determining, by the first network node, a first tied key using a tying key derivation function (TKDF) based on the SID.  
Examiner respectfully points out that Zhang does not need to disclose determining, by the first network node, (Emphasis Added) a first tied key.  In other words,  Zhang does not need to disclose determination to be performed by the first network node since NORRMAN already discloses the limitation of determining, by the first network node, (Emphasis Added) a first tied key using a tying key derivation function (TKDF) based on the SID as mentioned above.  Note, Zhang was referenced for disclosing the limitation: a use of a terminal identifier (TID) in determining a first tied key.
Examiner respectfully points out that, as mentioned above, what is missing from NORRMAN is determination/generation of a first tied key using both SID and TID.
Examiner respectfully points out that, as mentioned above, Zhang discloses determining a first tied key using a tying key derivation function (TKDF) based on the SID and the TID;
(Page 13: 3rd Para) re Claim 1: Appellant respectfully notes the alternative citations provided in the Advisory Action regarding (1) the retrieval of Kpub by HSS 50 based on the received IMEI and (2) the assertions that the required modifications of Normann would be obvious based on the “known techniques to improve similar devices” rationale or based on the “simple substitution of one known element for another to obtain predictable results” rationale.”
Examiner respectfully points out that Examiner presented three responses to Appellant’s argument (10/27/2021) in the Advisory Action (See 2. a – 2. c in Advisory Action of 11/16/2021).   Here, Examiner’s answer to Appellant’s Appeal Brief present the same response presented in Advisory Action (2.c). 
(Page 14: 3rd Para Bottom) re Claim 1: Similar failings apply regarding the “simple substitution of one known element for another to obtain predictable results” rationale. See MPEP 2143.I(B). As such, Applicant respectfully submits that the alternative citations and rationales provided by the Office fail to supplement for the deficiencies of Norrrman
Examiner very kindly points out that both SID and TID are UE identity data, and it would have been obvious to one of ordinary skill in the art to have modified the teaching of NORRMAN (determining a first tied key based on the SID) to the teaching of Zhang (determining a first tied key based on both SID and TID).  Doing so would merely involve (B) Simple substitution of one known element for another to obtain predictable results of improving wireless communication with enhanced encryption and increasing security/authentication measure for user equipment; (See MPEP 2143 I.(B)).
(Page 15) re Claim 6: 
Appellant’s argument is exact replica of Appellant’s argument re Claim 1.  Accordingly, please refer to Examiner’s answer above with respect to claim 1o.
(Page 19) re Claim 13:
Appellant’s argument is exact replica of Appellant’s argument re Claim 1.  Accordingly, please refer to Examiner’s answer above with respect to claim 1.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MINJUNG KIM/
Primary Examiner, Art Unit 2644

Conferees:
/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644   

                                                                                                                                                                                                     /CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.